Citation Nr: 1819481	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-39 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a 30 percent rating from March 1, 2013 to March 18, 2015.

REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to September 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In October 2016, a Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The instant claim was received on December 14, 2012 (as that is the date VA received medical records, submitted by the Veteran, indicating his left wrist disability had worsened).  During the period on appeal (which extends to December 14, 2011, one year prior to the date of claim), his left wrist disability was rated 30 percent prior to November 19, 2012, 100 percent from that date to March 1, 2013, 10 percent from that date to March 18, 2015, and 30 percent from that date.  

By October 2015 correspondence following a March 2015 award of a 30 percent rating for left wrist disability, the Veteran specifically indicated that he was "satisfied with the decision made" on his left wrist claim, but felt that rating should have been awarded earlier during the period on appeal.  Thus, the Board finds that he has clearly expressed satisfaction with a 30 percent rating for his left wrist disability and, given the "staged" ratings during the period on appeal noted above, limited his appeal to whether a 30 percent rating is warranted from March 1, 2013 to March 18, 2015.  In light of the above, the Board has amended the issue on appeal.  


FINDINGS OF FACT

1.  The evidence during the period on appeal includes November 2012 VA treatment records confirming the Veteran underwent a left wrist arthrodesis (or fusion), which is defined as surgical immobilization of a joint; notwithstanding the November 2013 VA examination report's indication that there is no ankylosis of either wrist, the examiner also explicitly notes that the Veteran's left wrist was incapable of any movement (as indicated by the notation of zero degrees in palmar flexion or dorsiflexion) that is specifically attributed to his left wrist fusion with hardware in place; notably, the March 18, 2015 VA examination report (upon which the subsequent March 2015 award of a higher 30 percent rating was based) notes the exact same range of motion findings.  

2.  Under the circumstances, the evidence is at least evenly balanced for and against ("in relative equipoise") a finding that the Veteran's left (non-dominant) wrist disability produces ankylosis in any other position except favorable (i.e., 20 to 30 degrees of dorsiflexion, pursuant to Diagnostic Code 5214 for wrist ankylosis) as of the date he underwent left wrist fusion, November 19, 2013; thus, the criteria for a 30 percent rating from March 1, 2013 for non-dominant (minor) left wrist disability are certainly met under that Code; given the limitation of the present appeal indicated by the October 2015 correspondence discussed above, the Board finds this constitutes a full grant of the benefit sought on appeal.


CONCLUSION OF LAW

A 30 percent rating is warranted from March 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5214 (2017).


ORDER

The appeal is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


